Citation Nr: 0023444	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of malaria.

2.  Entitlement to service connection for elephantiasis.

3.  Entitlement to service connection for jungle rot.  

4.  Entitlement to service connection for dengue fever 
(claimed as dingy fever).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer.

6.  Entitlement to service connection for an esophageal 
disorder, to include as secondary to peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1942 to June 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO denied entitlement to a 
compensable evaluation for residuals of malaria, denied a 
request to reopen a claim of entitlement to service 
connection for a duodenal ulcer, and denied entitlement to 
service connection for elephantiasis, jungle rot, dengue 
fever, and for an esophageal disorder, to include as 
secondary to peptic ulcer disease.

The veteran requested a hearing before the Board, and that 
hearing was scheduled on June 26, 2000.  The veteran failed 
to report for the hearing.  A written statement submitted 
through his representative, received on the day of the 
scheduled hearing, indicated that the veteran wanted to 
cancel the hearing.  There has been no request to reschedule 
the hearing.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has had a 
recent recurrence of malaria or any recurrence since 1960, 
that he has liver or spleen damage, or that there is any 
other disability residual to malaria.

2.  There is no medical evidence that the veteran has ever 
been diagnosed as having elephantiasis or residuals thereof.

3.  There is no medical evidence that "jungle rot" or any 
skin disorder was diagnosed in service, and there is no 
medical evidence of a nexus between a current skin disorder 
and any incident of service.

4.  There is no medical evidence that the veteran has ever 
been diagnosed as having dengue fever or residuals thereof.

5.  A July 1962 unappealed RO decision denied service 
connection for a duodenal ulcer.

6.  Medical evidence submitted since the July 1962 RO 
decision denying entitlement to service connection for a 
duodenal ulcer is either not relevant or essentially 
cumulative in nature in that it confirms a duodenal ulcer 
many years after service but it does not suggest a causal 
link between peptic ulcer disease and any incident of active 
service.

7.  There is no competent medical evidence reflecting a nexus 
between an esophageal disorder and the veteran's service or 
any disorder for which service connection has been granted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88, 4.88a, 
Diagnostic Code 6304 (1999).

2.  The veteran's claim of entitlement to service connection 
for elephantiasis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for jungle rot is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for dengue fever is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The July 1962 rating decision which denied entitlement to 
service connection for a duodenal ulcer is final.  38 
U.S.C.A. § 7105 (West 1991).

6.  The additional evidence submitted since July 1962 is not 
new and material, and the claim for service connection for 
duodenal ulcer disease is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

7.  The veteran's claim of entitlement to service connection 
for an esophageal disorder as secondary to an ulcer disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred elephantiasis, jungle 
rot, and dengue fever in service.  The veteran also contends 
that he has submitted new and material evidence to reopen a 
claim of entitlement to service connection for a duodenal 
ulcer disorder.  The veteran further asserts that he has an 
esophageal disorder which is secondary to the duodenal ulcer 
disorder for which he is seeking service connection.  He also 
contends that his service-connected malaria is more severely 
disabling than the current noncompensable evaluation 
reflects.  

The threshold or initial question as to each of these claims 
is whether the veteran has established that the claim is 
well-grounded, as a claimant for a benefit authorized under 
veterans' benefits provisions has an initial duty to 
establish a well-grounded claim.


1. Claims for Direct Service Connection for 
Elephantiasis, Jungle Rot, Dengue Fever

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service or, in the 
case of certain chronic or tropical diseases, was initially 
manifested to a degree of 10 percent or more within an 
applicable period proximate to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307.  However, none of the disorders for which the 
veteran is seeking service connection is defined as a chronic 
or tropical disease to which a presumptive period is 
applicable.  38 U.S.C.A. § 1101.  

In establishing service connection for combat veterans, 
notwithstanding the absence of a record of an in-service 
injury, lay or other evidence may be acceptable as sufficient 
proof of service connection of a disease or injury if such 
evidence is consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b) (West 1991).

However, the veteran must first show that a claim for service 
connection is well grounded.  For a claim of entitlement to 
service connection to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

In this case, the veteran's service medical records reflect 
no evidence of diagnosis or complaints of elephantiasis, 
jungle rot, dengue fever, or any entries which might be 
relevant to such disorders.  The Board notes, for information 
purposes only, and without reliance thereon, that 
elephantiasis is a disease manifested by hypertrophy and 
fibrosis of the skin and subcutaneous tissue, especially of 
the lower extremities, most commonly after years of infection 
by the filarial worms.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 540 (27th ed. 1988).  Dengue fever is an acute 
disease caused by the dengue virus, transmitted by a 
mosquito, with four grades of severity, ranging from fever 
and rash, to grade IV, spontaneous bleeding and circulatory 
failure leading to profound shock.  Id. at 444.  The Board 
interprets the claim for "jungle rot" as a general lay term 
for a skin disorder associated with a hot, humid, or tropical 
climate.  See, e.g., Walls v. Brown, 5 Vet. App. 46 (1993); 
Antonian v. Brown, 4 Vet. App. 179 (1993). 

The veteran's service medical records are devoid of evidence 
of any skin disorder or any fever not related to malaria.  
During VA hospitalization in May 1962 to June 1962, about 15 
years after the veteran's service discharge, the assigned 
diagnoses were duodenal ulcer, residuals of malaria causing 
false positive on VDRL laboratory examination, and dental 
disorders.  No other diseases or residuals were noted.  

No diagnosis of elephantiasis, jungle rot, dengue fever, or 
any tropical disease or skin disorder was reported on VA 
examinations in June 1998 or in January 1999.

At a personal hearing conducted in November 1998, the veteran 
testified that he first began having trouble with the skin on 
his hands and his fingernails while in service in combat.  He 
further testified that he was first treated for the disorder 
in the early 1960's, and that treatment for this "jungle 
rot" continued, although the symptoms, including bleeding 
from the skin, were intermittent.  The veteran also testified 
to his belief that he had had elephantiasis, manifested by 
genital swelling.

However, the VA clinical records associated with the file, 
and the private medical records associated with the file, 
including records dated from April 1958 through September 
1996, are devoid of any diagnosis of any disorder of the 
skin, including of the hands or fingernails, or of 
elephantiasis, dengue fever, or any suspected tropical 
disease.  The Board notes that private medical records dated 
in October 1974 and in November 1975 disclose that the 
veteran incurred acute and temporary skin infections treated 
with antibiotics.  These infections were of brief duration, 
and are not thereafter noted in any subsequent VA or private 
clinical record or treatment note.  The medical evidence of 
record is counter to a finding that the veteran has had a 
chronic and continuous skin disorder, even intermittently, 
since service.  

The post-service medical evidence shows that swelling in the 
left groin was noted in 1988, and a left inguinal hernia 
repair was performed in late 1989.  Reference to a well-
healed scar in the right groin is noted in the November 1989 
operative report.  These records are, however, devoid of any 
reference to any other disorder manifested by genital 
swelling, lymph system involvement, or affecting the 
appearance of the skin or lower extremities.

A review of the evidence reveals that, although the veteran 
suffers from numerous medical disorders, there is no medical 
diagnosis of elephantiasis, jungle rot, dengue fever, or any 
undiagnosed skin disorder.  Further, there is no medical 
opinion that the veteran has or may have a current disorder 
as a residual of or etiologically related to one of these 
diseases. 

In the absence of a medical diagnosis of elephantiasis, 
jungle rot, or dengue fever, or any current residual of such 
a disorder, the veteran has failed to prove an essential 
element of a well-grounded claim, i.e., the existence of the 
claimed disorder.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Moreover, there is no evidence, other than the veteran's own 
contentions, which would tend to establish that the veteran 
currently has or ever had elephantiasis, jungle rot, dengue 
fever.  The Board has considered the veteran's statements 
that he has residuals of these diseases.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding the medical causation of any 
current disorders.  Espiritu, 2 Vet. App. at 494-5.  

The veteran's contention that he incurred a skin disorder, 
genital swelling, and a fever in combat is accepted as proof 
that he had such symptoms while on active duty.  See 
38 U.S.C.A. § 1154.  However, the fact that the veteran had 
such symptoms decades ago does not establish that he 
currently has one of the claimed tropical disorders or 
residuals thereof.  The fact that the symptoms to which the 
veteran testified were present in service cannot be accepted 
as competent evidence to establish well-grounded claims for 
elephantiasis, jungle rot, dengue fever in the absence of any 
medical diagnosis of any of these diseases.  Accordingly, the 
claims must be denied as not well grounded.  

2. Claim for Compensable Evaluation for Malaria

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Thus, the veteran's claim for an increased 
evaluation for malaria is well-grounded. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

By a rating decision issued in September 1946, the veteran 
was awarded service connection for malaria, based on service 
medical records reflecting diagnosis and treatment of malaria 
in service.  A noncompensable evaluation was assigned, 
effective in June 1946, and that evaluation has remained in 
effect since that time.

The summary of a VA hospitalization from May 1962 to June 
1962 discloses that the veteran's in-service malaria resulted 
in a false positive on VDRL laboratory examination, although 
no symptoms of active malaria or residuals of malaria were 
noted at that time.  

Private medical records associated with the file, including 
records dated from April 1958 through September 1996, are 
devoid of any complaint or diagnosis of malaria or compliant 
or diagnosis of recurrence of malaria.  

On VA examination conducted in June 1998, the veteran 
provided a history of severe malaria, also called blackwater 
fever, in service.  He reports that the last recurrence with 
fever was in about 1960.  He reported that he was currently 
experiencing dizzy spells with nausea and disturbance of 
balance or episodes of fever and chills with shaking.  There 
was no hepatomegaly or splenomegaly, and laboratory 
examination of the liver disclosed no abnormality.  The 
examiner concluded that the veteran's episodes of dizziness 
were possibly symptoms of Meniere's disease, and that other 
episodes of fever and chills with shaking probably reflected 
acute viral illness, but that none of the described episodes 
were characteristic of malaria.  The examiner concluded that 
the veteran was not having any symptoms which were ongoing 
residuals of malaria.  

The severity of the veteran's disability due to malaria is 
evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  The 
Board notes that the criteria for evaluating malaria were 
revised in 1996, prior to the veteran's April 1998 submission 
of this claim.  Under the current criteria, malaria is 
evaluated based on residuals such as liver or spleen damage.  
There is no clinical or subjective evidence of liver or 
spleen damage.  There is no evidence upon which a compensable 
evaluation may be applied under the current criteria.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (1999).

In support of this conclusion, the Board notes that a review 
of all of the post- service medical evidence on file is 
completely negative for any abnormal clinical or laboratory 
findings that have been attributed to malaria.  The veteran 
himself stated that he had experienced no recurrence of 
malaria since 1960.  By a rating decision issued in September 
1998, the veteran was informed of the criteria for evaluation 
of malaria.  He has not identified any additional evidence 
relevant to this disability evaluation.

The preponderance of the evidence is against the claim that 
the veteran has had recent recurrences of malaria, that he 
has liver or spleen damage, or that he has any other 
disability residual to malaria.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
increased (compensable) evaluation for malaria.  The 
provisions of 38 U.S.C.A. § 5107(b) are not applicable, as 
the evidence is not in equipoise.
3. New and Material Evidence to Reopen Claim for Duodenal 
Ulcer

The July 1962 RO decision denying service connection for a 
duodenal ulcer was not appealed, and became final.  It cannot 
be reopened unless new and material evidence is presented.  
38 U.S.C.A. § 7104(b); see also §§ 5108, 7105(c).  When a 
claim to reopen is presented under section 5108, an analysis 
is triggered which may entail three steps.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999).  

The first step involves a determination as to whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See 38 C.F.R. 
§ 3.156(a).  If the Secretary determines that the evidence is 
new and material, he must then reopen the disallowed claim 
and determine "whether the appellant's claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999); see also Winters, supra.  If the claim is not well 
grounded, that is the end of the matter.  Id.  Finally, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim.  Id. 

At the time of the July 1962 rating decision, the evidence of 
record consisted primarily of the service medical records, 
which showed tenderness in the left lower abdominal quadrant 
in June 1943 but were negative for a diagnosis of ulcer 
disease, 
and the discharge summary of VA hospitalization from May 1962 
to June 1962.  When hospitalized in 1962, the veteran 
reported that he first experienced pain in the epigastrium in 
service, but that he did not seek treatment until 1949, when 
his family physician advised him to use Amphojel and drink 
milk.  There was evidence suggesting a duodenal ulcer in 
1962, but there was no medical opinion linking it to service.

The evidence associated with the claims file subsequent to 
the July 1962 rating decision includes VA inpatient and 
outpatient treatment records reflecting 1992 treatment for 
gastric ulcer and hiatal hernia, the veteran's November 1998 
testimony reiterating the history provided during the 1962 VA 
hospitalization, private medical records dated from April 
1958 to September 1996, reflecting private treatment for 
gastrointestinal bleeding in 1978 and treatment thereafter 
for GI disorders, variously diagnosed, and VA examination 
reports dated in June 1998 and January 1999.  

Some of the additional evidence in question is not relevant 
to the claim, in that it discloses treatment of disorders 
other than the claimed GI disease.  The veteran's hearing 
testimony is essentially cumulative of the evidence of the 
record at the time of the July 1962 rating decision, as the 
history of GI symptoms is entirely consistent with the 
history reflected at the time of the 1962 rating decision.  
Additional portions of evidence merely confirm ulcer disease 
(see, for example, private out- patient note dated in May 
1978), but it is essentially cumulative in nature as it 
merely confirms what had already been established: a 
diagnosis of ulcer disease many years after service without a 
nexus to service.  The additional evidence is entirely devoid 
of any competent medical evidence or opinion that the veteran 
has a current GI disorder which was first manifested in 
service, is etiologically linked to service, or has been 
continuous and chronic since service.  The Board notes the 
veteran's contention that he first noticed symptoms of GI 
distress while in combat.  However, he had specifically 
provided a history of having GI upset while in Guadalcanal at 
the time of the May 1962 to June 1962 VA hospitalization.  As 
such, the veteran's reiteration of that previously-provided 
history is not new.

The evidence received since the last final denial contains no 
medical opinion to the effect that the current GI problems 
were incurred or aggravated during service.  Furthermore, the 
records present only show that the veteran currently suffers 
from a GI disorder which has been present for a considerable 
length of time, but do not show that the GI disorder has been 
present since the veteran's service discharge more than 50 
years ago.  

4.  Claim for Service Connection for Esophageal Disorder

The veteran contends that he is entitled to an esophageal 
disorder which is secondary to or due to the GI disorder for 
which he seeks service connection.  Service connection may be 
granted for any disease diagnosed after service discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

As the veteran has not established service connection for a 
GI disorder, the veteran's claim of entitlement to service 
connection for an esophageal disorder as secondary to that GI 
disorder cannot be granted, as a matter of law.  

As to the direct incurrence aspect of the claim, post-service 
medical records show the onset of an esophageal disorder many 
years after service without a nexus to service.  Private 
clinical records dated in September 1987 disclose complaints 
of difficulty swallowing, with diagnosis of cricopharyngeal 
muscle span or achalasia.  Private clinical records dated in 
1995 and 1996 which reflect diagnoses of esophageal reflux 
and hiatal hernia.  A November 1995 clinical record reflects 
tat a barium swallow disclosed a normal esophagus without 
stricture.  Hiatal hernia was diagnosed.  While this medical 
evidence establishes that the veteran does have an additional 
GI disorder or disorders other than ulcer disease, there is 
no medical evidence or opinion that any GI disorder was 
manifested in service or within an applicable presumptive 
period following service, nor is there medical evidence or 
opinion linking a current GI disorder with the veteran's 
service or any incident thereof.  

The Board has considered the veteran's statements in support 
of his claim but, as he is not a medical expert, he is not 
qualified to express an opinion regarding the diagnosis or 
etiology of ulcer disease.  Espiritu, 2 Vet. App. at 494-5.  

The veteran has failed to establish a well-grounded claim of 
entitlement to an esophageal disorder, to include hiatal 
hernia or gastroesophageal reflux.  As the claim is not well-
grounded, it must be denial.  






ORDER

Entitlement to an increased (compensable) evaluation for 
malaria is denied.

Entitlement to service connection for elephantiasis is 
denied.

Entitlement to service connection for jungle rot is denied.

Entitlement to service connection for dengue fever is denied.

The application to reopen a claim for service connection for 
duodenal ulcer disease is denied.

Entitlement to service connection for an esophageal disorder, 
claimed as secondary to an ulcer disorder, is denied.   





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


